                                         Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 1 of 25




                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER SCHUMAN, et al.,                              Case No. 16-cv-05544-HSG
                                   8                         Plaintiffs,                     ORDER GRANTING CLASS
                                                                                             CERTIFICATION
                                   9               v.
                                                                                             Re: Dkt. No. 107
                                  10     MICROCHIP TECHNOLOGY
                                         INCORPORATED, et al.,
                                  11
                                                             Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is the motion for class certification filed by Plaintiffs Peter

                                  14   Schuman and William Coplin. See Dkt. No. 107. The Court held a hearing on June 27, 2019. See

                                  15   Dkt. No. 113. For the reasons detailed below, the Court GRANTS the motion for class

                                  16   certification.

                                  17     I.    BACKGROUND
                                  18           Plaintiffs filed this putative class action in September 2016, alleging violations of the

                                  19   Employee Retirement Income Security Act (“ERISA”). See Dkt. No. 1. Plaintiffs allege that their

                                  20   former employer Atmel Corporation and Atmel’s merger partner Microchip Technology, Inc.,

                                  21   which acquired Atmel in April 2016, failed to honor the terms of their employee severance

                                  22   agreements under the Atmel Corporation U.S. Severance Guarantee Benefit Program (the “Atmel

                                  23   Plan”). See Dkt. No. 29 (“FAC”) at ¶¶ 1–2.

                                  24          A.        Factual Background

                                  25                    i.         The Atmel Plan
                                  26           In July 2015, Atmel created the Atmel Plan to encourage its approximately 1,800 U.S.

                                  27   employees to continue working for the company while Atmel searched for a merger partner. See

                                  28   FAC at ¶¶ 2, 18–19. Only July 9, 2015, Atmel delivered personalized letters to employees
                                           Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 2 of 25




                                   1   describing the employees’ benefits under the Atmel Plan. See id. at ¶ 20; see also Dkt. No. 107-2,

                                   2   Ex. H at 6–8.1 The letters detailed the three primary severance benefits of the Atmel Plan: (1) a

                                   3   cash payment of between 25 percent and 50 percent of annual base salary, depending on the class

                                   4   of employee; (2) paid health insurance premiums for between three to six months, again

                                   5   depending on the class of employee; and (3) a prorated portion of the employee’s annual incentive

                                   6   bonus for director-level and professional exempt employees. See FAC at ¶ 21; see also Dkt. No.

                                   7   107-2, Ex. H at 6. In an addendum to the letter, Atmel set forth the terms of the Atmel Plan:

                                   8                  Term of the Severance Guarantee Benefit Program: The U.S.
                                                      Severance Guarantee Benefit Program is effective from July 1, 2015
                                   9                  and will terminate on November 1, 2015 unless an Initial Triggering
                                                      Event (as described below) has occurred prior to November 1, 2015,
                                  10                  in which event the U.S. Severance Guarantee Benefit Program will
                                                      remain in effect for 18 (eighteen) months following that Initial
                                  11                  Triggering Event.
                                  12                  ...
Northern District of California
 United States District Court




                                  13                  Initial Triggering Event: Benefits under the U.S. Severance
                                                      Guarantee Benefit Program will become available to eligible
                                  14                  employees only if the Company enters into a definitive agreement (a
                                                      “Definitive Agreement”), on or before November 1, 2015, that will
                                  15                  result in a Change of Control of the Company. If a Definitive
                                                      Agreement is not entered into on or before that date, the U.S.
                                  16                  Severance Guarantee Benefit Program described in the letter and this
                                                      Addendum will automatically expire, unless expressly extended by
                                  17                  the Company’s Board of Directors.
                                  18                  Benefits Conditions: After an Initial Triggering Event occurs that
                                                      makes available to eligible employees the U.S. Severance Guarantee
                                  19                  Benefit Program, participants will then be entitled to receive cash
                                                      payments and COBRA benefits if, but only if:
                                  20
                                                              A. A Change of Control actually occurs; and
                                  21
                                                              B. Their employment is terminated without “Cause” by the
                                  22                             Company (or its successor) at any time within 18 months
                                                                 of the execution date of the Definitive Agreement.
                                  23

                                  24   Dkt. No. 107-2, Ex. H at 7. Atmel’s successor would “assume the obligations” of the Atmel Plan.

                                  25   Dkt. No. 107-2, Ex. H at 8. The Atmel Plan would also “be administered and interpreted by”

                                  26
                                  27   1
                                        The evidence that the parties cite and rely on contains various Bates Stamp numbering and
                                  28   pagination. For ease of reference, unless otherwise specified, the Court’s citations refer to the
                                       PDF pagination in each docket entry.
                                                                                         2
                                         Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 3 of 25




                                   1   Atmel. Id.

                                   2                ii.       Atmel’s Merger with Microchip
                                   3          On September 19, 2015, Atmel and Dialog Semiconductor PLC executed and publicly

                                   4   announced a formal merger agreement. See Dkt. No. 107-1, Ex. D. at 121–66. However, the

                                   5   agreement between Atmel and Dialog never closed because Microchip made a better offer. Id. at

                                   6   113, 167–68; see also Dkt. No. 107-2, Ex. H at 2. After Dialog declined to match or improve

                                   7   upon Microchip’s offer, Atmel entered into a merger agreement with Microchip on January 19,

                                   8   2016. Id.

                                   9          Prior to the closing of the merger, Atmel provided Microchip with documentation relating

                                  10   to the Atmel Plan, including summaries and estimates of how much would be owed to Atmel

                                  11   employees under the Plan. See Dkt. No. 107-1, Ex. A. at 14–19; Dkt. No. 107-1, Ex. B. at 33–36.

                                  12   Atmel’s Senior Vice President of Human Resources Suzanne Zoumaras, who helped draft the
Northern District of California
 United States District Court




                                  13   Atmel Plan, explained that it “was very carefully worded” to ensure benefits would still be

                                  14   available following an Initial Triggering Event, even if there were a superior bid and a Change of

                                  15   Control occurred with a different company. See Dkt. No. 107-1, Ex. A. at 10–13. Atmel’s CEO

                                  16   Steve Laub similarly believed that the Change of Control with the Microchip merger fell within

                                  17   the terms of the Atmel Plan, and as such, discussed the scope of the Atmel Plan with Microchip’s

                                  18   CEO Steve Sanghi. See Dkt. No. 107-1, Ex. B at 25–31, 33–36.

                                  19          At the same time, Atmel also communicated to its employees that the Atmel Plan would

                                  20   remain in effect, regardless of whether the merger was with Dialog or Microchip. On February 3,

                                  21   2016, Ms. Zoumaras sent an email to Atmel employees entitled “Frequently Asked Questions

                                  22   Regarding Compensation & Benefits Relating to the Microchip Merger,” which had links to a

                                  23   series of Frequently Asked Questions (“FAQs”). See Dkt. No. 107-1, Ex. D at 80–83, 106–114,

                                  24   233–36, 296–97, 326–27, 340–42; see also Dkt. No. 107-3 (“Schuman Decl.”) at ¶ 4, & Ex. B;

                                  25   Dkt. No. 107-4 (“Coplin Decl.”) at ¶ 4, & Ex. B. The FAQs indicated that “Microchip has agreed

                                  26   to honor each of your employment and compensatory contracts (including . . . severance . . .

                                  27   agreements) with Atmel, or its subsidiaries, that are in effect immediately prior to the closing of

                                  28   the transaction” if Microchip acquired Atmel. See Schuman Decl., Ex. B at 12–13; Coplin Decl.,
                                                                                         3
                                         Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 4 of 25




                                   1   Ex. B at 10–12.

                                   2          The merger between Atmel and Microchip closed on April 4, 2016. Dkt. No. 107-1, Ex. D

                                   3   at 113, 167–68; see also Dkt. No. 107-2, Ex. H at 2.

                                   4               iii.      Microchip’s Post-Merger Conduct
                                   5          In the days following the merger’s closing, Microchip announced its position that the

                                   6   Atmel Plan had expired on November 1, 2015, and that it therefore had no obligation to—and thus

                                   7   would not—pay the severance benefits provided by the Atmel Plan to any terminated employees.

                                   8   See, e.g., Dkt. No. 107-1, Ex. D at 106–14; id., Ex. G at 370–73; Dkt. No. 107-2, Ex. H at 2–5, 9–

                                   9   12; Schuman Decl. at ¶¶ 7–9. On approximately April 7, 2016, Mr. Singh held an “all-hands”

                                  10   meeting, at which he explained to Atmel employees that the Atmel Plan had expired, and

                                  11   Microchip would not pay any severance benefits under its terms. See Dkt. No. 107-1, Ex. D at

                                  12   10–11, 113–14; id., Ex. G at 225–27, 233–36, 370–73. Mr. Singh asserted that “Atmel employees
Northern District of California
 United States District Court




                                  13   would have to fight him in court if [they] wanted to challenge him on [their] entitlement to

                                  14   benefits under the [Atmel] Plan.” See Coplin Decl. at ¶ 5. During the meeting, Mr. Singh also

                                  15   explained that Microchip was nevertheless willing to offer terminated Atmel employees 50 percent

                                  16   of the benefits provided by the Atmel Plan in exchange for signing a release of claims. See id.

                                  17          Microchip also began terminating Atmel employees without cause, including Plaintiff

                                  18   Schuman who was terminated on April 6. See Schuman Decl. at ¶¶ 7–8; see also Dkt. No. 107-1,

                                  19   Ex. D. at 82–83. On April 6, 2016, Microchip gave these terminated employees a document titled

                                  20   “Severance Agreement and General Release” (“the April 6 Agreement”) offering them four to six

                                  21   weeks of salary as severance in exchange for releasing all claims against Microchip and Atmel,

                                  22   including those “based on the enforceability of the severance benefit provisions of the Plan.” See

                                  23   Schuman Decl. at ¶ 9, & Ex. C; see also Dkt. No. 107-1, Ex. D. at 82–87. Plaintiffs state, and

                                  24   Defendants do not appear to contest, that no putative class members signed the April 6 Agreement.

                                  25   See Dkt. No. 107 at 5. Approximately one week later, on April 11, 2016, Microchip sent a second

                                  26   letter to the terminated employees, outlining a more generous severance agreement. Under the

                                  27   terms of this plan, the former employees would receive severance benefits worth one-half of those

                                  28   offered under the Atmel Plan, in exchange for releasing any claims they may have had against
                                                                                        4
                                         Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 5 of 25




                                   1   Atmel and Microchip (“the April 11 Agreement”). See Schuman Decl. at ¶ 10, & Ex. D; see also

                                   2   Dkt. No. 107-1, Ex. D. at 82–83. Given Microchip’s representations, Plaintiff Schuman and other

                                   3   putative class members signed the April 11 Agreement. See, e.g., id.; see also Dkt. No. 107-1.

                                   4           Other putative class members remained employed for some time with Microchip through

                                   5   2016 and part of 2017. On approximately April 13, 2016, Microchip began distributing to these

                                   6   continuing Atmel employees a “new” severance agreement, entitled “Continuing Employee

                                   7   Diminished Benefits Offer” (“CEDBO”). See, e.g., Coplin Decl. at ¶ 6, & Ex. C; Dkt. No. 107-1,

                                   8   Ex. D at 113–16; Dkt. No. 107-2, Ex. H at 13–1341. Plaintiffs contend that the CEDBO included

                                   9   substantially the same terms as the April 11 Agreement, offering severance benefits worth one-

                                  10   half of those offered under the Atmel Plan. See Dkt. No. 107 at 6; compare Schuman Decl., Ex.

                                  11   D, with Coplin Decl., Ex. C. The CEDBO explained that the employee’s eventual receipt of these

                                  12   benefits would require the employee to sign a release of any and all claims. See Coplin Decl., Ex.
Northern District of California
 United States District Court




                                  13   D.

                                  14           On April 25, 2016, Microchip sent an email to Atmel employees reiterating Microchip’s

                                  15   position that the Atmel Plan had “expired.” See Dkt. No. 107-1, Ex. E at 173–74. The letter urged

                                  16   those who did not yet sign the CEDBO to do so by the newly extended deadline, April 28, 2016.

                                  17   Id. Mr. Singh stated in the email that “[y]ou have made your point and you have made your anger

                                  18   known, but the situation if you do not return the signed letters is still lose-lose.” Id. Based on

                                  19   these representations, Plaintiff Coplin and other putative class members signed the CEDBO. See,

                                  20   e.g., Coplin Decl. at ¶ 6, & Ex. C; Dkt. No. 107-2, Ex. H at 13–1341. Following these employees’

                                  21   subsequent terminations without cause, Microchip demanded that they sign a release, entitled

                                  22   “Employment Separation, Severance and Release” (the “Continuing Employee Release”). As

                                  23   previewed in the CEDBO, and like the April 11 Agreement, the Continuing Employee Release

                                  24   conditioned the employees’ receipt of benefits on releasing any claims they may have had against

                                  25   Atmel and Microchip. See Coplin Decl. at ¶ 7, & Ex. D; see also Dkt. No. 107-2, Ex. H at 13–

                                  26   1341.

                                  27           Plaintiffs estimate that approximately 200 Atmel employees were participants in the Atmel

                                  28   Plan and were terminated without cause after the merger. See Dkt. No. 107 at 8, & n.5; see also
                                                                                         5
                                         Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 6 of 25




                                   1   Dkt. No. 107-2, Ex. H at 13–1341.

                                   2               ii.   Microchip Denies Plaintiffs’ Claims for Benefits
                                   3          On September 29, 2016, Plaintiff Schuman submitted a claim for benefits under the Atmel

                                   4   Plan to the plan administrator. See Dkt. No. 107-1, Ex. D at 91–101. Plaintiff Coplin did the

                                   5   same on September 30, 2016. See id. at 64–75. On December 19, 2016, Microchip’s human

                                   6   resources manager, identifying herself as the plan administrator, denied Plaintiffs’ claims on

                                   7   eligibility grounds, stating that the Atmel Plan had expired on November 1, 2015, and the

                                   8   agreement with Dialog did not result in a Change in Control, so could not form the basis of any

                                   9   entitlement to benefits under the Atmel Plan. See, e.g., Dkt. No. 107-1, Ex. D at 76–78, 102–05.

                                  10   The letter also noted that any release “is not relevant to your claim for benefits.” Id.

                                  11          Plaintiffs appealed the denials on January 23, 2017. See Dkt. No. 107-1, Ex. F at 176–90,

                                  12   194–208. The plan administrator denied their appeals on March 23, 2017, again on grounds of
Northern District of California
 United States District Court




                                  13   eligibility. Id. at 191–92, 209–10. Again, the plan administrator did not rely on the releases as

                                  14   part of its reasoning. Id.

                                  15          B.      Procedural History
                                  16                i.   Judicial Proceedings
                                  17          Plaintiffs filed an action against Defendants on September 29, 2016. See Dkt. No. 1. In

                                  18   the operative complaint, Plaintiffs allege that Defendants (1) breached their fiduciary duties by

                                  19   misinterpreting the severance agreements as having expired and encouraging Plaintiffs to sign

                                  20   releases in exchange for reduced severance benefits, in violation of Section 404(a) of ERISA, 29

                                  21   U.S.C. § 1104(a); and (2) improperly denied their claim for benefits, in violation of Section

                                  22   502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B). See FAC at ¶¶ 82–100. Plaintiffs seek the

                                  23   following relief: (1) an injunction to prevent Microchip from enforcing the releases it has

                                  24   obtained and from soliciting new claims releases from Plaintiffs; (2) an injunction to prevent

                                  25   Microchip from denying Plaintiffs’ entitlement to severance benefits under the Atmel Plan; (3) an

                                  26   order estopping Microchip from denying Plaintiffs’ entitlement to severance benefits under the

                                  27   Atmel Plan; (4) a surcharge based on Microchip’s unjust enrichment; and (5) to receive benefits

                                  28   due under the Atmel Plan. See Dkt. No. 107 at 8.
                                                                                          6
                                         Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 7 of 25




                                   1          On the basis of these allegations, Plaintiffs move to certify a single class, defined as:

                                   2
                                                        All former U.S.-based employees of defendant Atmel Corporation
                                   3                    who were employed as of the April 4, 2016 closing date of the Atmel-
                                                        Microchip merger and who were terminated by defendant Microchip
                                   4                    Technology Incorporated without cause between April 4, 2016 and
                                                        March 19, 2017.
                                   5

                                   6   See Dkt. No. 107 at 1. The class excludes those plaintiffs in the related case, Berman v.

                                   7   Microchip, Case No. 17-cv-01864, also pending before this Court and explained in more detail in

                                   8   Section I.B.ii. below. See id. Plaintiffs seek certification of two claims for relief: (1) equitable

                                   9   relief under Section 502(a)(3), 29 U.S.C. § 1132(a)(3); and (2) improper denial of benefits under

                                  10   Section 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B). See id.

                                  11              ii.    Related Action
                                  12          Nine of the former Atmel employees who refused to sign any of Microchip’s releases filed
Northern District of California
 United States District Court




                                  13   a separate action against Defendants on April 4, 2017, in the related action Berman v. Microchip,

                                  14   Case No. 17-cv-01864. On March 22, 2019, the Court granted the Berman plaintiffs’ motion for

                                  15   partial summary judgment. See Case No. 17-cv-01864, Dkt. No. 95. The Court concluded that

                                  16   (1) the plaintiffs were entitled to severance benefits under ERISA § 502(a)(1)(B); and (2) the

                                  17   defendants were liable for breach of fiduciary duty under ERISA § 502(a)(3). See id. at 9–13.

                                  18          At the time, the Court did not assess what damages the Berman plaintiffs may be entitled

                                  19   to as a result of its ruling regarding liability. See id. at 14. The parties subsequently stipulated to

                                  20   the amount of unpaid severance benefits owed each of the plaintiffs, and the plaintiffs filed a

                                  21   motion for summary judgment seeking an additional ten percent per annum, as either an equitable

                                  22   surcharge or prejudgment interest. See Dkt. No. 100 at 3–13. On September 3, 2019, the Court

                                  23   denied Plaintiffs’ motion, finding that the plaintiffs failed to provide any evidence that would

                                  24   permit the Court to award an equitable surcharge or prejudgment interest above the default interest

                                  25   rate prescribed in 28 U.S.C. § 1961(a). See Dkt. No. 112. The plaintiffs subsequently withdrew

                                  26   their request for such a remedy. See Dkt. No. 115. The Court entered judgment in favor of the

                                  27   plaintiffs and against the defendants on October 18, 2019, which included plaintiffs’ severance

                                  28   benefits and prejudgment interest. See id., Dkt. No. 119.
                                                                                          7
                                         Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 8 of 25




                                   1    II.   CLASS CERTIFICATION STANDARD

                                   2          Federal Rule of Civil Procedure 23 governs class actions, including the issue of class

                                   3   certification. Class certification is a two-step process. To warrant class certification, a plaintiff

                                   4   “bears the burden of demonstrating that she has met each of the four requirements of Rule 23(a)

                                   5   and at least one of the requirements of Rule 23(b).” Zinser v. Accufix Research Inst., Inc., 253

                                   6   F.3d 1180, 1186 (9th Cir.), opinion amended on denial of reh’g, 273 F.3d 1266 (9th Cir. 2001);

                                   7   see also Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011) (“A party seeking class

                                   8   certification must affirmatively demonstrate [her] compliance with the Rule.”).

                                   9          Rule 23(a) provides that a district court may certify a class only if: “(1) the class is so

                                  10   numerous that joinder of all members is impracticable; (2) there are questions of law or fact

                                  11   common to the class; (3) the claims or defenses of the representative parties are typical of the

                                  12   claims or defenses of the class; and (4) the representative parties will fairly and adequately protect
Northern District of California
 United States District Court




                                  13   the interests of the class.” Fed. R. Civ. P. 23(a). That is, the class must satisfy the requirements of

                                  14   numerosity, commonality, typicality, and adequacy of representation to maintain a class action.

                                  15   Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 588 (9th Cir. 2012).

                                  16          If the four prerequisites of Rule 23(a) are met, a court also must find that the plaintiff

                                  17   “satisf[ies] through evidentiary proof” one of the three subsections of Rule 23(b). Comcast Corp.

                                  18   v. Behrend, 569 U.S. 27, 33 (2013). Plaintiffs assert that they meet the requirements of Rule

                                  19   23(b)(1), 23(b)(2), and 23(b)(3). See Dkt. No. 107 at 10–17. Rule 23(b)(1) provides for

                                  20   certification where “prosecuting separate actions by or against individual class members would

                                  21   create a risk of . . . inconsistent or varying adjudications with respect to individual class members

                                  22   that would establish incompatible standards of conduct for the party opposing the class.” See Fed.

                                  23   R. Civ. P. 23(b)(1)(A). Rule 23(b)(2) provides for certification where “the party opposing the

                                  24   class has acted or refused to act on grounds that apply generally to the class, so that final

                                  25   injunctive relief or corresponding declaratory relief is appropriate respecting the class as a whole.”

                                  26   Fed. R. Civ. P. 23(b)(2). Rule 23(b)(3), in turn, applies where there is both “predominance” and

                                  27   “superiority,” meaning “questions of law or fact common to class members predominate over any

                                  28   questions affecting only individual members, and . . . a class action is superior to other available
                                                                                          8
                                         Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 9 of 25




                                   1   methods for fairly and efficiently adjudicating the controversy.” See Fed. R. Civ. P. 23(b)(3). To

                                   2   determine whether a putative class action satisfies the requirements of Rule 23(b)(3), courts

                                   3   consider:

                                   4                  (A) the class members’ interests in individually controlling the
                                                      prosecution or defense of separate actions;
                                   5
                                                      (B) the extent and nature of any litigation concerning the controversy
                                   6                  already begun by or against class members;
                                   7                  (C) the desirability or undesirability of concentrating the litigation of
                                                      the claims in the particular forum; and
                                   8
                                                      (D) the likely difficulties in managing a class action.
                                   9

                                  10   Fed. R. Civ. P. 23(b)(3)(A)–(D).

                                  11          The Court’s “class-certification analysis must be ‘rigorous’ and may ‘entail some overlap

                                  12   with the merits of the plaintiff’s underlying claim.’” Amgen Inc. v. Connecticut Ret. Plans &
Northern District of California
 United States District Court




                                  13   Trust Funds, 568 U.S. 455, 465–66 (2013) (citing Dukes, 564 U.S. 350–51). However, “Rule 23

                                  14   grants courts no license to engage in free-ranging merits inquiries at the certification stage,” and

                                  15   “[m]erits questions may be considered to the extent––but only to the extent––that they are relevant

                                  16   to determining whether the Rule 23 prerequisites for class certification are satisfied.” Id. at 1194–

                                  17   95; see also Ellis v. Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011) (“[A] district court

                                  18   must consider the merits if they overlap with the Rule 23(a) requirements.”). The issue to be

                                  19   decided in a certification motion is whether the case should be “conducted by and on behalf of the

                                  20   individual named parties only” or as a class. See Dukes, 564 U.S. at 348.

                                  21   III.   DISCUSSION
                                  22          As noted above, Plaintiffs move to certify a class of approximately 200 former employees

                                  23   of Atmel Corporation who were terminated without cause after Atmel was acquired by Microchip.

                                  24   See Dkt. No. 107 at 8, & n.5. Plaintiffs seek certification of both their claims for breach of

                                  25   fiduciary duty under ERISA Section 502(a)(3) and their claims for improper denial of benefits

                                  26   under Section 502(a)(1)(B). In response, Defendants assert that Plaintiffs have failed to meet the

                                  27   requirements of Federal Rules of Civil Procedure 23(a) and Federal Rule of Civil Procedure 23(b)

                                  28   because: (1) resolution of the action will turn on individualized inquiries into the validity of the
                                                                                         9
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 10 of 25




                                   1   class members’ releases; (2) Plaintiffs Schuman and Coplin, as director-level employees, were

                                   2   knowledgeable about the Atmel Plan and its limitations, and even worked to disseminate

                                   3   information about the Atmel Plan and the releases; and (3) Plaintiffs’ requested relief for equitable

                                   4   surcharge as part of their fiduciary duty claim will require individualized inquiries into class

                                   5   members’ specific injuries. See Dkt. No. 108. The Court addresses each argument in turn as part

                                   6   of its analysis below.

                                   7        A.      Rule 23(a)
                                   8                 i.   Numerosity
                                   9             Rule 23(a) requires that the putative class be “so numerous that joinder of all members is

                                  10   impracticable.” See Fed R. Civ. P. 23(a)(1). Here, the parties do not dispute, and the Court

                                  11   agrees, that the approximately 200-person putative class satisfies the numerosity requirement. See

                                  12   Dkt. No. 108 at 7.
Northern District of California
 United States District Court




                                  13               iii.   Commonality
                                  14             Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” See

                                  15   Fed R. Civ. P. 23(a)(2). A contention is sufficiently common where “it is capable of classwide

                                  16   resolution—which means that determination of its truth or falsity will resolve an issue that is

                                  17   central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S. at 350.

                                  18   Commonality exists where “the circumstances of each particular class member vary but retain a

                                  19   common core of factual or legal issues with the rest of the class.” Parra v. Bashas’, Inc., 536 F.3d

                                  20   975, 978–79 (9th Cir. 2008). “What matters to class certification . . . is not the raising of common

                                  21   ‘questions’—even in droves—but rather the capacity of a classwide proceeding to generate

                                  22   common answers apt to drive the resolution of the litigation.” Dukes, 564 U.S at 350 (emphasis

                                  23   omitted).

                                  24             Here, Plaintiffs cite five common questions: (1) whether the Dialog merger agreement

                                  25   satisfied the Atmel Pan’s “Initial Triggering Event”; (2) whether Microchip was a fiduciary of the

                                  26   Atmel Plan; (3) whether Microchip violated its fiduciary duty by claiming that the Atmel Plan had

                                  27   expired; (4) whether Microchip obtained claims releases from Plaintiffs in violation of its

                                  28   fiduciary duty; and (5) what equitable and monetary relief Plaintiffs may be entitled to as a result.
                                                                                          10
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 11 of 25




                                   1   See Dkt. No. 107 at 9. In response, Defendants sidestep the first three questions entirely, noting

                                   2   that the Court addressed similar questions in Berman v. Microchip, Case No. 17-cv-01864. See

                                   3   Dkt. No. 108 at 8. Without conceding that the Court’s conclusions in the Berman action were

                                   4   correct, Defendants conclude that these questions “should no longer be at issue in this case.” See

                                   5   id. Defendants provide no support for the novel idea that as part of its class certification analysis

                                   6   the Court should ignore merits questions that have common answers. These questions, which will

                                   7   undisputedly generate common answers for the class, are sufficient to satisfy the commonality

                                   8   requirement. As the Supreme Court has acknowledged “[e]ven a single [common] question will

                                   9   do” for purposes of commonality. Dukes, 564 U.S. at 359 (alterations in original) (quotation

                                  10   omitted).

                                  11               iv.   Typicality
                                  12          Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical
Northern District of California
 United States District Court




                                  13   of the claims or defenses of the class.” Fed R. Civ. P. 23(a)(3). “The test of typicality is whether

                                  14   other members have the same or similar injury, whether the action is based on conduct which is

                                  15   not unique to the named plaintiffs, and whether other class members have been injured by the

                                  16   same course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)

                                  17   (quotation omitted). Under the “permissive standards” of Rule 23(a)(3), the claims need only be

                                  18   “reasonably co-extensive with those of absent class members,” rather than “substantially

                                  19   identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998). In other words,

                                  20   typicality is “satisfied when each class member’s claim arises from the same course of events, and

                                  21   each class member makes similar legal arguments to prove the defendant’s liability.” Rodriguez v.

                                  22   Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (quotation omitted). “The commonality and typicality

                                  23   requirements of Rule 23(a) tend to merge.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157–

                                  24   158, & n.13 (1982). However, typicality—like adequacy—looks at whether Plaintiffs are proper

                                  25   parties to proceed with the suit. Id.

                                  26          Here, Defendants urge that Plaintiffs Schuman and Coplin’s claims are not typical of the

                                  27   proposed class because they are subject to unique defenses given their director-level positions.

                                  28   First, Defendants argue that Plaintiffs Schuman and Coplin have different bases for seeking
                                                                                         11
                                           Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 12 of 25




                                   1   invalidation of their releases because, as a result of their positions, they were not intimidated or

                                   2   coerced into signing their releases. See Dkt. No. 108 at 12–13. Defendants repeatedly frame

                                   3   Plaintiffs’ claims as turning on individualized allegations that Defendants intimidated or coerced

                                   4   them into signing releases. See id. at 2, 5, 8, 12, 14, 16, 18. Defendants then argue in response

                                   5   that the named Plaintiffs’ claims are not typical because Plaintiff Coplin purportedly disclaimed

                                   6   feeling coerced and was familiar with ERISA given his background in human resources. See Dkt.

                                   7   No. 108-1, Ex. 2 at 54–55. And Plaintiff Schuman consulted an attorney before signing his

                                   8   release. See Dkt. No. 108-1, Ex. 6 at 76.

                                   9           Although in the operative complaint Plaintiffs allege that Defendants “intimidated and

                                  10   coerced Atmel employees” into signing releases, see FAC at ¶ 52, Plaintiffs’ theory is more

                                  11   nuanced. Plaintiffs allege that Defendants intimidated and coerced Plaintiffs by making

                                  12   “misleading,” “false,” and “fraudulent” statements about the availability of severance benefits
Northern District of California
 United States District Court




                                  13   under the Atmel Plan should Plaintiffs fail to sign a release. See id. at ¶¶ 52, 57–58, 61–62, 87. In

                                  14   short, Plaintiffs explain that it was coercive for Defendants to repeatedly state that the Atmel Plan

                                  15   had expired as of November 1, 2015, and that Defendants did not owe any benefits under the Plan.

                                  16           That the named Plaintiffs may have had more familiarity with ERISA or even Defendants’

                                  17   interpretation of the Atmel Plan than other class members does not alter their legal arguments.

                                  18   Plaintiffs have proffered evidence that Defendants repeatedly and seemingly uniformly expressed

                                  19   their stance that the Atmel Plan had expired without an Initial Triggering Event and corresponding

                                  20   Change of Control on November 1, 2015, including to both named Plaintiffs. See, e.g., Dkt. No.

                                  21   107-1, Ex. D at 106–14; id., Ex. G at 370–73; Dkt. No. 107-2, Ex. H at 2–5, 9–12; Schuman Decl.

                                  22   at ¶¶ 7–9. Microchip’s CEO, for example, expressed during an all-hands meeting that Microchip

                                  23   would not pay any severance benefits under the Atmel Plan. See Dkt. No. 107-1, Ex. D at 10–11,

                                  24   113–14; id., Ex. G at 225–27, 233–36, 370–73. Indeed, Defendants acknowledge that “Microchip

                                  25   believed the Atmel Plan had, by its terms, expired . . . and Microchip communicated that belief to

                                  26   Atmel employees.”2 See Dkt. No. 108 at 4.

                                  27
                                       2
                                  28    To the extent that Defendants further argue that the named Plaintiffs may be responsible for
                                       some coercion or intimidation, there is simply no support for this in the record. To the contrary,
                                                                                       12
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 13 of 25




                                   1           The Court understands that Defendants disagree that sharing their interpretation of the

                                   2   Atmel Plan and its expiration date may be considered coercive, misleading, or fraudulent. Yet the

                                   3   Court’s task at the class certification stage is not to evaluate the veracity of Plaintiffs’ allegations.

                                   4   It is sufficient to satisfy typicality that under Plaintiffs’ legal theory, Defendants uniformly

                                   5   informed Plaintiffs that they were not entitled to benefits under the Atmel Plan. Their claims

                                   6   “arise from the same course of events” and involve “similar legal arguments to prove

                                   7   [Defendants’] liability.” See Rodriguez, 591 F.3d at 1124 (quotation omitted).

                                   8           Second, Defendants contend that Plaintiffs Schuman and Coplin were parties to additional,

                                   9   director-level severance agreements not challenged in this action which subject them to unique

                                  10   defenses. See Dkt. No. 108 at 3; see also Dkt. No. 108-1, Ex. 3. Defendants assert that these

                                  11   agreements provided for benefits upon termination without cause “in connection with any change

                                  12   of control before August 30, 2016,” and Defendants therefore paid them. Id. (emphasis in
Northern District of California
 United States District Court




                                  13   original). However, Defendants acknowledge that these director-level agreements were made in

                                  14   addition to the benefits detailed in the Atmel Plan. See Dkt. No. 108 at 3. Moreover, when

                                  15   Plaintiffs Schuman and Coplin submitted their claims for benefits to the plan administrator, she

                                  16   did not refer to any other severance agreement, but rather concluded that the Atmel Plan had

                                  17   expired on November 1, 2015. See Dkt. No. 107-1, Ex. D at 76–78, 102–05; see Dkt. No. 107-1,

                                  18   Ex. F at 191–92, 209–10.

                                  19           Understanding these limitations, Defendants suggest that because the named Plaintiffs

                                  20   knew about these director-level agreements, they could not have been misled by Microchip’s

                                  21   FAQs about the merger. See Dkt. No. 108 at 13. Defendants contend that Plaintiffs Schuman and

                                  22   Coplin knew that there were some severance agreements Microchip would honor (i.e., the

                                  23   director-level agreements), so they could readily harmonize this knowledge with the FAQs that

                                  24   stated Microchip agreed to honor severance agreements with Atmel. See Schuman Decl., Ex. B at

                                  25   12–13; Coplin Decl., Ex. B at 10–12. The Court is not persuaded that this should defeat

                                  26
                                  27   Plaintiff Coplin explained during his deposition that he “felt pressure” to sign the release given
                                       Microchip’s representations, and he “had the general feeling that Microchip was monitoring us
                                  28   very closely” and that had he not signed the release he “would have been terminated
                                       immediately.” See Dkt. No. 108-1, Ex. 2 at 54.
                                                                                        13
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 14 of 25




                                   1   typicality’s “permissive standards.” See Hanlon, 150 F.3d at 1020. The FAQs were distributed to

                                   2   all employees, not just those at the director level. And they stated that “Microchip has agreed to

                                   3   honor each of your employment and compensatory contracts (including . . . severance . . .

                                   4   agreements) with Atmel,” not just director-level severance agreements. Schuman Decl., Ex. B at

                                   5   12–13 (emphasis added). As explained above, Plaintiffs’ claims turn on Defendants’

                                   6   misinterpretation of the Atmel Plan and their wide circulation of this misinformation—namely,

                                   7   that the Atmel Plan expired. Plaintiffs Schuman and Coplin received this same information from

                                   8   Microchip, before signing releases. Again, Plaintiffs’ theory is that Microchip violated its

                                   9   fiduciary duty and improperly denied benefits simply by refusing to honor the Atmel Plan.

                                  10          The Court finds that Plaintiffs have thus satisfied the typicality requirement.

                                  11              v.    Adequacy of Representation
                                  12          Rule 23(a)(4) requires that the “representative parties will fairly and adequately represent
Northern District of California
 United States District Court




                                  13   the interests of the class.” Fed. R. Civ. P. 23(a)(4). On the question of adequacy, the Court must

                                  14   address two legal questions: (1) whether the named plaintiffs and their counsel have any conflicts

                                  15   of interest with other putative class members, and (2) whether the named plaintiffs and their

                                  16   counsel will prosecute the action vigorously on behalf of the proposed class. See In re Mego Fin.

                                  17   Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000). This inquiry too “tend[s] to merge” with the

                                  18   commonality and typicality criteria. See Falcon, 457 U.S. at 158, n.13.

                                  19          In arguing that the named Plaintiffs have conflicts of interest with other putative class

                                  20   members, Defendants reiterate that they are subject to unique defenses by virtue of their director-

                                  21   level positions. Defendants again urge that the named Plaintiffs were not coerced and suggest that

                                  22   they were in fact involved in the dissemination of Defendants’ merger materials, including the

                                  23   FAQ. See Dkt. No. 108 at 14–15. Yet as the Court has already explained, there is evidence in the

                                  24   record that Microchip told even the named Plaintiffs that it would not pay benefits under the Plan.

                                  25   The named Plaintiffs’ director-level positions did not somehow insulate them from this alleged

                                  26   misinformation, as Plaintiffs proffer evidence—and Defendants acknowledge—that Defendants

                                  27   consistently stated that the Atmel Plan had expired. And to the extent that Defendants posit that

                                  28   the named Plaintiffs “may both find themselves on the defensive end of some former employees’
                                                                                        14
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 15 of 25




                                   1   claims of coercion or intimidation,” see Dkt. No. 108 at 12, Defendants have not provided any

                                   2   reason to believe such a conflict exists, and the Court declines to credit such unsupported

                                   3   conjecture. Such speculation is particularly unwarranted here where the evidence before the Court

                                   4   indicates that Microchip approved of the FAQs before they were circulated, see Dkt. No. 107-1,

                                   5   Ex. D at 106–114, and Microchip conveyed its position during the all-hands meeting and

                                   6   subsequent emails, see Coplin Decl. at ¶¶ 5–6.

                                   7          Defendants next argue that Plaintiffs cannot establish adequacy of representation because

                                   8   the named Plaintiffs have not suffered actual harm warranting equitable surcharge. See Dkt. No.

                                   9   108 at 14. However, Plaintiffs have explained that they are seeking surcharge under an “unjust

                                  10   enrichment theory,” and the “surcharge would [] be determined on a class-wide basis, using

                                  11   Microchip’s own records, and would not require any individualized findings regarding the extent

                                  12   of any particular class member’s injury (financial or otherwise) as a result of Microchip’s breach.”
Northern District of California
 United States District Court




                                  13   See Dkt. No. 107 at 13. This theory applies equally to class members.

                                  14          The Court therefore concludes that Plaintiffs have satisfied the adequacy of representation

                                  15   requirement under Rule 23(a).

                                  16          B.     Rule 23(b)
                                  17          Having found that Plaintiffs meet the requirements of Rule 23(a), the Court next addresses

                                  18   Plaintiffs’ contention that class certification is appropriate under Rule 23(b).

                                  19               i.   Rule 23(b)(1)(A)
                                  20          Rule 23(b)(1)(A) states that a class may be certified if “prosecuting separate actions by or

                                  21   against individual class members would create a risk of . . . inconsistent or varying adjudications

                                  22   with respect to individual class members that would establish incompatible standards of conduct

                                  23   for the party opposing the class.” Fed. R. Civ. P. 23(b)(1)(A). “Certification under Rule 23(b)(1)

                                  24   is particularly appropriate in cases involving ERISA fiduciaries who must apply uniform standards

                                  25   to a large number of beneficiaries.” Wit v. United Behavioral Health, 317 F.R.D. 106, 132–33

                                  26   (N.D. Cal. 2016).

                                  27          Plaintiffs contend that their breach of fiduciary duty claim, and their corresponding request

                                  28   for equitable relief, should be certified under Rule 23(b)(1)(A). Plaintiffs argue that adjudicating
                                                                                         15
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 16 of 25




                                   1   the breach of fiduciary duty claim will not require individualized inquiries, and pursuing only the

                                   2   claims of the named Plaintiffs here risks inconsistent adjudications that would prevent Defendants

                                   3   from treating all plan beneficiaries alike. See Dkt. No. 107 at 11–12. In response, Defendants

                                   4   challenge both whether certification is appropriate as to liability and whether it is appropriate as to

                                   5   Plaintiffs’ request for equitable surcharge. See Dkt. No. 108 at 15–17.

                                   6                    a. Liability for Breach of Fiduciary Duty
                                   7          Defendants contend that Plaintiffs’ breach of fiduciary duty claims will require

                                   8   individualized proof, including the specific communications between Defendants and class

                                   9   members. See Dkt. No. 108 at 16. Defendants repeatedly argue that there are “no specific

                                  10   uniform communications about the at-issue benefits that went to the entire putative class.” See id.

                                  11   Defendants urge instead that members of the human resources department were having daily

                                  12   conversations with class members. Id. Defendants conclude that determining whether these
Northern District of California
 United States District Court




                                  13   communications were coercive so as to make the class members’ releases unenforceable requires

                                  14   an individualized inquiry, and Defendants may have to treat class members differently depending

                                  15   on whether their releases may be enforced. Id.

                                  16          The Court finds that Defendants again have misstated or misunderstood Plaintiffs’ theory

                                  17   of liability. Plaintiffs argue that Defendants breached their fiduciary duty just by asserting that the

                                  18   Atmel Plan expired, stating that Microchip owed no benefits under the Plan, and offering reduced

                                  19   benefit severance plans in exchange for claims releases. Defendants concede that Microchip’s

                                  20   CEO held an “all-hands” meeting, at which he explained to Atmel employees that the Atmel Plan

                                  21   had expired, and Microchip would not pay any severance benefits under its terms. See Dkt. No.

                                  22   107-1, Ex. D at 10–11, 113–14; id., Ex. G at 225–27, 233–36, 370–73. Defendants do not suggest,

                                  23   or offer any evidence, that some class members may have been told otherwise in these “daily”

                                  24   individualized conversations with human resources. Even now, Defendants consistently maintain

                                  25   that the Atmel Plan expired in November 2015. See Dkt. No. 108 at 6. Even assuming there were

                                  26   some individual differences in the conversations among class members about the Plan, the

                                  27   Supreme Court has explained that “[i]ndividual differences should not bar a Rule 23(b)(1) or Rule

                                  28   23(b)(2) class, so long as the Rule 23(a) threshold is met.” Dukes, 564 U.S. at 376. The Court has
                                                                                         16
                                           Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 17 of 25




                                   1   already found the requirements of Rule 23(a) to be met. And if Plaintiffs succeed on their theory

                                   2   of liability, the invalidity of any releases and the applicability of the Atmel Plan would apply

                                   3   uniformly to all class members.3

                                   4                     b. Relief for Breach of Fiduciary Duty: Equitable Surcharge
                                   5           Putting aside liability, Defendants also argue that Plaintiffs’ request for equitable surcharge

                                   6   renders the breach of fiduciary duty claim inappropriate for class certification under Rule

                                   7   23(b)(1)(A). Under ERISA § 502(a)(3), a plan participant or beneficiary may bring a civil action

                                   8   “to obtain other appropriate equitable relief . . . to redress such violations.” 29 U.S.C.

                                   9   § 1132(a)(3)(B) (emphasis added). Appropriate equitable relief under ERISA may include

                                  10   surcharge. See Gabriel v. Alaska Elec. Pension Fund, 773 F.3d 945, 955–58 (9th Cir. 2014). And

                                  11   here, as part of their fiduciary duty claim, Plaintiffs seek several types of equitable relief,

                                  12   including equitable surcharge. See FAC at ¶¶ 82–97; see also id. at p.38 (“Prayer for Relief”) at
Northern District of California
 United States District Court




                                  13   ¶ 10. During the hearing on the motion for class certification, Plaintiffs clarified that this theory of

                                  14   surcharge is premised on the profit and benefit that Defendants received from use of the unpaid

                                  15   benefits that should have been paid out.

                                  16           Defendants reason that this equitable surcharge constitutes monetary relief, which the

                                  17   Ninth Circuit has held is “not appropriate” under Rule 23(b)(1)(A). See Zinser v. Accufix

                                  18   Research Inst., Inc., 253 F.3d 1180, 1193 (9th Cir. 2001). Defendants posit that even if multiple

                                  19   courts were to calculate different surcharges for plaintiffs in different actions, that does not

                                  20   preclude Defendants from abiding by such orders. See id. at 1194 (“Rule 23(b)(1)(A) certification

                                  21   requires more . . . than a risk that separate judgments would oblige the opposing party to pay

                                  22   damages to some class members but not to others or to pay them different amounts . . . .”

                                  23   (quotation omitted)).

                                  24           Plaintiffs respond that their request for equitable surcharge is only “incidental monetary

                                  25   relief” for its breach of fiduciary duty claim, which does not preclude certification under Rule

                                  26   23(b)(1)(A). See Dkt. No. 110 at 7. They suggest that they are primarily seeking injunctive relief

                                  27

                                  28
                                       3
                                        Defendants raise the same argument in response to Plaintiffs’ request for certification under Rule
                                       23(b)(2), and the Court finds it similarly unavailing.
                                                                                         17
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 18 of 25




                                   1   to prevent Defendants from enforcing any releases and from denying their entitlement to

                                   2   severance benefits. See Dkt. No. 107 at 8, 12–14. Plaintiffs further argue that there is a

                                   3   significant risk that different courts would interpret Defendants’ fiduciary obligations differently.

                                   4   Id. at 12. In support of their argument that any monetary surcharge is de minimis, Plaintiffs rely

                                   5   heavily on the Ninth Circuit’s opinion in Ellis v. Costco Wholesale Corp., 657 F.3d 970, 986 (9th

                                   6   Cir. 2011). But Ellis was discussing the requirements for certifying a class under Rule 23(b)(2)

                                   7   and offered no insight into whether—let alone under what circumstances—monetary relief may be

                                   8   considered immaterial for purposes of certification under Rule 23(b)(1)(A). See id. at 977, 987–88

                                   9   (citing Dukes, 564 U.S. at 360). And the Ninth Circuit acknowledged in Ellis that even under

                                  10   Rule 23(b)(2), the Supreme Court has questioned the viability of evaluating whether monetary

                                  11   relief is incidental to injunctive relief. See id. at 986 (citing Dukes, 564 U.S. at 364–66).

                                  12           Even assuming incidental monetary relief would not defeat class certification under Rule
Northern District of California
 United States District Court




                                  13   23(b)(1)(A), Plaintiffs have not provided any support for their argument that the equitable

                                  14   surcharge at issue here would only be incidental to the equitable relief requested. During the

                                  15   hearing on this motion Plaintiffs acknowledged that they have not done discovery as to

                                  16   Defendants’ use of the unpaid benefits under the Atmel Plan, and so could not specify what unjust

                                  17   enrichment Defendants did or did not receive from any breach of fiduciary duty and what

                                  18   equitable surcharge they would request as a result. In Wit, the court found that the plaintiffs had

                                  19   satisfied the requirements of Rule 23(b)(1) despite the plaintiffs seeking an equitable surcharge as

                                  20   part of their breach of fiduciary duty claim. 317 F.R.D. at 134. Yet in finding that the surcharge

                                  21   was incidental to the injunctive relief requested, the court noted that “it is significant that the

                                  22   surcharge Plaintiffs seek is miniscule in comparison with the amount Plaintiffs may be able to

                                  23   recover through the reprocessing of their denied claims.” Id. There is simply no way for the

                                  24   Court to evaluate on the record here whether the magnitude of any monetary relief from equitable

                                  25   surcharge would eclipse any recovery from Plaintiffs’ requested injunctive relief. Plaintiffs must

                                  26   meet their burden for class certification with evidentiary proof, and they have not proffered any.

                                  27           Accordingly, on the record before it, the Court agrees that Plaintiffs’ claim for equitable

                                  28   surcharge defeats its request for certification under Rule(b)(1)(A).
                                                                                          18
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 19 of 25




                                   1               ii.   Rule 23(b)(2)

                                   2           Plaintiffs alternatively argue that certification of their breach of fiduciary duty claim is

                                   3   appropriate under Rule 23(b)(2). “Rule 23(b)(2) applies only when a single injunction . . . would

                                   4   provide relief to each member of the class.” Dukes, 564 U.S. at 360. The “key” to certifiability

                                   5   under Rule 23(b)(2) “is the indivisible nature of the injunctive or declaratory remedy warranted—

                                   6   the notion that the conduct is such that it can be enjoined . . . only as to all of the class members or

                                   7   as to none of them.” Id. (quotation omitted) (emphasis added). The Ninth Circuit has previously

                                   8   held that “[c]lass certification under Rule 23(b)(2) is appropriate only where the primary relief

                                   9   sought is declaratory or injunctive.” Zinser, 253 F.3d at 1195 (quotation omitted) (emphasis

                                  10   added); accord Kanter v. Warner-Lambert Co., 265 F.3d 853, 860 (9th Cir. 2001) (“In Rule

                                  11   23(b)(2) cases, monetary damage requests are generally allowable only if they are merely

                                  12   incidental to the litigation.”).
Northern District of California
 United States District Court




                                  13           Plaintiffs first contend that Rule 23(b)(2) certification is appropriate here because

                                  14   Defendants took the same core actions as to all class members, a single injunction would provide

                                  15   relief, and they seek predominately injunctive relief for breach of fiduciary duty. See Dkt. No. 107

                                  16   at 13–14. But as with Plaintiffs’ argument under Rule 23(a)(1)(A), they have not proffered any

                                  17   evidence that the equitable surcharge they seek is incidental monetary relief. See Section III.B.i.

                                  18           However, as noted above, the Supreme Court in Dukes has called into doubt whether this

                                  19   standard remains applicable for certification under Rule 23(b)(2). See Ellis, 657 F.3d at 986

                                  20   (citing Dukes, 564 U.S. at 364–66). The Supreme Court raised concerns about requests for any

                                  21   monetary relief on behalf of Rule 23(b)(1) and 23(b)(2) classes given the diminished procedural

                                  22   protections these provisions offer absent class members. Dukes, 564 U.S. at 361–62. Such classes

                                  23   are mandatory and class members are not required to receive notice. Id. For now, however, the

                                  24   Supreme Court has left open whether certification under Rule 23(b)(2) “applies only to requests

                                  25   for [] injunctive or declaratory relief and does not authorize the class certification of monetary

                                  26   claims at all.” Dukes, 564 U.S. at 360. Following Dukes, the Ninth Circuit explained that

                                  27   “[i]nstead of considering the amount of the damages sought . . . to determine if injunctive relief

                                  28   ‘predominates,’ the relevant inquiry is what procedural safeguards are required by the due process
                                                                                          19
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 20 of 25




                                   1   Clause for the type of relief sought.” Ellis, 657 F.3d at 986–87. As the Supreme Court

                                   2   emphasized in Dukes, due process does not authorize class certification under Rule 23(b)(2) where

                                   3   a claim requires “an individualized award of monetary damages.” Id. at 360–61 (emphasis added).

                                   4          Plaintiffs respond that their request for equitable surcharge does not constitute

                                   5   individualized monetary relief. See Dukes, 564 U.S. at 360–61. Plaintiffs explain that under their

                                   6   theory, both the harm and injury are the same for all class members, because their claim is based

                                   7   on Defendants’ breach of fiduciary duty and resulting unjust enrichment. Under ERISA, a

                                   8   surcharge is intended as “‘compensation’ for a loss resulting from a trustee’s breach of duty, or to

                                   9   prevent the trustee’s unjust enrichment.” Gabriel, 773 F.3d at 957 (quoting Cigna Corp. v.

                                  10   Amara, 563 U.S. 421, 441–42 (2011)). Accordingly, “to obtain relief by surcharge for a breach of

                                  11   the ERISA trustee’s duties, a plan participant or beneficiary must show that the violation injured

                                  12   him or her, but need only show harm and causation, not detrimental reliance.” Id. at 957–58
Northern District of California
 United States District Court




                                  13   (quotation omitted). The Supreme Court has further clarified that a surcharge requires “a showing

                                  14   of actual harm—proved (under the default rule for civil cases) by a preponderance of the

                                  15   evidence.” Cigna, 563 at 444.

                                  16          Plaintiffs argue that such actual harm may “come from the loss of a right protected by

                                  17   ERISA” or even the confusion engendered by a fiduciary’s “failure to provide proper summary

                                  18   information . . . even if [beneficiaries] did not themselves act in reliance on” that information. See

                                  19   id. And under Plaintiffs’ legal theory, because Plaintiffs were subjected to the same, erroneous

                                  20   information about the expiration and enforceability of the Atmel Plan, they were all harmed in the

                                  21   same way. See FAC at ¶¶ 85–92. As to damages, Plaintiffs disavow a claim for equitable

                                  22   surcharge calculated based on Plaintiffs’ individual harm. See, e.g., Dkt. No. 110 at 11–12.

                                  23   Instead, Plaintiffs state that the question is what benefit Defendants received from their use of the

                                  24   unpaid benefits, distributed equally to class members.

                                  25          Defendants respond that equitable surcharge will require “individual determinations . . .

                                  26   with respect to whether each putative class member experienced actual harm in excess of the

                                  27   denial of their benefits, and what amount of surcharge would be appropriate to compensate each

                                  28   individual’s actual harm, if any.” See Dkt. No. 108 at 19. But as noted above, Plaintiffs’ theory is
                                                                                         20
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 21 of 25




                                   1   not about class members’ actual damages above and beyond their loss of benefits. Rather, a

                                   2   “trustee (or a fiduciary) who gains a benefit by breaching his or her duty must return that benefit to

                                   3   the beneficiary.” See Skinner v. Northrop Grumman Ret. Plan B, 673 F.3d 1162, 1167 (9th Cir.

                                   4   2012) (finding for purposes of summary judgment that the plaintiffs had not presented any

                                   5   evidence that the defendant gained a benefit); cf. Restatement (Third) of Restitution and Unjust

                                   6   Enrichment § 51 (2011) (“The profit for which the wrongdoer is liable . . . is the net increase in the

                                   7   assets of the wrongdoer, to the extent that this increase is attributable to the underlying wrong.”).

                                   8   Plaintiffs acknowledge that they have not yet presented evidence of what benefit Defendants

                                   9   received by breaching their fiduciary duty, but in any event, it is based on common proof rather

                                  10   than individualized damage calculations. Whether Plaintiffs’ fiduciary duty claim will ultimately

                                  11   succeed and whether surcharge will be an appropriate remedy under the circumstances of this case

                                  12   remains to be seen. But at this stage, the Court is not tasked with evaluating the likelihood of
Northern District of California
 United States District Court




                                  13   Plaintiffs’ success on the merits of their fiduciary duty claim or request for equitable surcharge.

                                  14          The Court therefore finds that class certification of Plaintiffs’ fiduciary duty claim is

                                  15   appropriate under Rule 23(b)(2).

                                  16             iii.    Rule 23(b)(3)
                                  17          Plaintiffs also ask the Court to certify both the fiduciary duty claim and the improper

                                  18   denial of benefits claim under Rule 23(b)(3). See Dkt. No. 107 at 11. Rule 23(b)(3) requires that

                                  19   “the questions of law or fact common to class members predominate over any questions affecting

                                  20   only individual members, and that a class action is superior to other available methods for fairly

                                  21   and efficiently adjudicating the controversy.” Fed. R. Civ. P (23)(b)(3).

                                  22                    a. Predominance
                                  23          The predominance inquiry tests whether proposed classes are sufficiently cohesive to

                                  24   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

                                  25   (2016) (quotation omitted). The Supreme Court has defined an individual question as “one where

                                  26   members of a proposed class will need to present evidence that varies from member to member,

                                  27   while a common question is one where the same evidence will suffice for each member to make a

                                  28   prima facie showing [or] the issue is susceptible to generalized, class-wide proof.” Id. (quotation
                                                                                         21
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 22 of 25




                                   1   omitted). This “inquiry asks whether the common, aggregation-enabling, issues in the case are

                                   2   more prevalent or important than the non-common, aggregation-defeating, individual issues.” Id.

                                   3   (quotation omitted).

                                   4          With respect to the monetary relief sought by a putative class, predominance requires that

                                   5   “damages are capable of measurement on a classwide basis, in the sense that the whole class

                                   6   suffered damages traceable to the same injurious course of conduct underlying the plaintiffs’ legal

                                   7   theory.” Just Film, Inc. v. Buono, 847 F.3d 1108, 1120 (9th Cir. 2017) (quoting Comcast Corp. v.

                                   8   Behrend, 569 U.S. 27, 34 (2013)) (internal quotation marks omitted). As such, “a model

                                   9   purporting to serve as evidence of damages in [a] class action must measure only those damages

                                  10   attributable” to the relevant theory of liability. Comcast, 569 U.S. at 35. While a proffered model

                                  11   “need not be exact” at the class certification stage, it “must be consistent with [the plaintiff’s]

                                  12   liability case.” Id. (quotation omitted); see also Cal. v. Infineon Techs. AG, No. C 06-4333 PJH,
Northern District of California
 United States District Court




                                  13   2008 WL 4155665, at *9 (N.D. Cal. Sept. 5, 2008) (stating that at class certification stage, court’s

                                  14   role is to “discern only whether plaintiffs have advanced a plausible methodology to demonstrate

                                  15   that . . . injury can be proven on a class-wide basis”). Moreover, while predominance is not shown

                                  16   where “[q]uestions of individual damage calculations . . . inevitably overwhelm questions

                                  17   common to the class,” Comcast, 569 U.S. at 34, the “presence of individualized damages” on its

                                  18   own is insufficient to defeat class certification, Just Film, 847 F.3d at 1120 (quoting Leyva v.

                                  19   Medline Indus. Inc., 716 F.3d 510, 514 (9th Cir. 2013)).

                                  20                          1. Denial of Benefits
                                  21          Plaintiffs argue that their eligibility for benefits under the Atmel Plan can be determined in

                                  22   a single adjudication because their entitlement to benefits turns on the same interpretation of the

                                  23   Atmel Plan and whether the Dialog merger agreement constituted an “Initial Triggering Event”

                                  24   under the plain meaning of the Plan. See Dkt. No. 107 at 16. And once liability is established,

                                  25   Plaintiffs argue that the amount of benefits due can be easily determined. Id. at 16–17. They

                                  26   reason that under the Atmel Plan, terminated employees were entitled to a certain percentage of

                                  27   their base salary; health insurance premiums; and a prorated portion of their annual incentive

                                  28   bonus. The signed releases offered just 50% of these benefits, so calculating what more they are
                                                                                          22
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 23 of 25




                                   1   owed will be simple: it is equal to the amount Defendants already paid them. See id. at 17.

                                   2          Defendants do not appear to challenge whether Plaintiffs have provided a model for

                                   3   payment of benefits. Rather, Defendants respond that resolving whether liability is established for

                                   4   the denial of benefits in the first instance will require consideration of each of the individual

                                   5   releases signed by class members. See Dkt. No. 108 at 20. Defendants urge that the releases are

                                   6   valid and cover nearly all the putative class members. See id. The Court understands Defendants’

                                   7   position that these releases are valid and preclude a finding of liability as to almost all class

                                   8   members. The existence of these releases, however, does not appear to be contested by Plaintiffs.

                                   9   In fact, they have proffered them here as part of the class certification motion. See Dkt. No. 107-

                                  10   2, Ex. H at 13–1341. But critically, Plaintiffs’ response to this asserted defense does not require

                                  11   individualized determinations. Contrary to Defendants’ framing that each individual release will

                                  12   need to be evaluated to determine if it was obtained by individual “threats, coercion and
Northern District of California
 United States District Court




                                  13   intimidation,” see Dkt. No. 108 at 20, Plaintiffs’ argument that the releases are invalid is based on

                                  14   class-wide communications that misrepresented the terms of the Atmel Plan. The Court finds that

                                  15   common issues therefore predominate as to Plaintiffs’ denial of benefits claim.

                                  16                        2. Breach of Fiduciary Duty
                                  17          Plaintiffs next explain that common questions predominate for purposes of their breach of

                                  18   fiduciary duty claim because Defendants’ liability turns on whether Microchip was a fiduciary and

                                  19   whether it accurately informed Plaintiffs of their ERISA rights under the Atmel Plan, or instead

                                  20   misled them about its enforceability. See Dkt. No. 107 at 15. As already noted, Plaintiffs’ theory

                                  21   is premised on Defendants’ representations—including at the all-hands meeting—that the Atmel

                                  22   Plan had expired. Defendants’ position was consistent, even when seeking releases from Atmel

                                  23   employees. Despite asserting throughout its brief that there were no uniform statements from

                                  24   Defendants about the Atmel Plan, Defendants proffer no evidence to suggest otherwise, and in

                                  25   their brief still maintain that the Atmel Plan expired before any Change of Control. Based on

                                  26   Defendants’ alleged misrepresentations about the expiration of the Plan, Plaintiffs seek to enjoin

                                  27   Defendants from enforcing the releases; estop them from denying payment of benefits; and require

                                  28   them to disgorge any profits as an equitable surcharge. Defendants’ appear to question whether
                                                                                          23
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 24 of 25




                                   1   Plaintiffs will succeed in proving the invalidity of the releases and their interpretation of the Atmel

                                   2   Plan, but Plaintiffs do not need to prove their case at the class certification stage.

                                   3          To the extent Defendants suggest that liability may turn on whether the plan administrator

                                   4   could rely on the releases that the class members signed, the Court notes that the plan

                                   5   administrator did not base its determination of denial of benefits on the releases, but instead said

                                   6   that they were “not relevant.” See, e.g., Dkt. No. 107-1, Ex. D at 76–78, 102–05. And to the

                                   7   extent Defendants simply repeat their arguments that determining the surcharge owed to each class

                                   8   member will require individualized assessments, the Court has already explained in Section

                                   9   III.B.ii. above that no such individualized assessment is warranted under Plaintiffs’ disgorgement

                                  10   theory. Furthermore, the “presence of individualized damages” on its own is insufficient to defeat

                                  11   class certification. Just Film, 847 F.3d at 1120. The Court finds that common issues therefore

                                  12   predominate as to Plaintiffs’ breach of fiduciary duty claim as well.
Northern District of California
 United States District Court




                                  13                     b. Superiority
                                  14          Lastly, the Court considers whether “a class action is superior to other available methods

                                  15   for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). In doing so, the

                                  16   Court considers four non-exclusive factors: (1) the interest of each class member in individually

                                  17   controlling the prosecution or defense of separate actions; (2) the extent and nature of any

                                  18   litigation concerning the controversy already commenced by or against the class; (3) the

                                  19   desirability of concentrating the litigation of the claims in the particular forum; and (4) the

                                  20   difficulties likely to be encountered in the management of a class action. Id. “Where classwide

                                  21   litigation of common issues will reduce litigation costs and promote greater efficiency, a class

                                  22   action may be superior to other methods of litigation.” Valentino v. Carter-Wallace, Inc., 97 F.3d.

                                  23   1227, 1234–35 (9th Cir. 1996).

                                  24          Here, Plaintiffs contend that a class action is superior because pursuing individual actions

                                  25   would be cost-prohibitive, this is the proper forum, and resolving liability and determining

                                  26   individualized damages will be manageable as discussed in the predominance discussion above.

                                  27   See Dkt. No. 107 at 17–18. Rather than respond to these individual arguments, Defendants again

                                  28   emphasize that their defense to liability will turn on the releases, and this action will require 200
                                                                                          24
                                        Case 4:16-cv-05544-HSG Document 122 Filed 02/24/20 Page 25 of 25




                                   1   mini-trials into the validity of these releases. The Court disagrees, and reiterates that Defendants’

                                   2   concern is based on the faulty premise that Plaintiffs have no evidence that Defendants made any

                                   3   common communications to induce class members into signing these releases. Defendants may

                                   4   contest the nature of these communications and the weight of Plaintiffs’ evidence even on a

                                   5   classwide basis.

                                   6                                                  *         *     *

                                   7          The Court finds that certification under Rule 23(b)(3) is appropriate as to Plaintiffs’ claim

                                   8   for denial of benefits. Having already found that class certification is appropriate under Rule

                                   9   23(b)(2) for Plaintiffs’ claim for breach of fiduciary duty, the Court finds in the alternative that

                                  10   certification is also appropriate under Rule 23(b)(3).

                                  11   IV.    CONCLUSION
                                  12          Accordingly, the Court GRANTS the motion for class certification. The Court further
Northern District of California
 United States District Court




                                  13   SETS a further case management conference for March 17, 2020, at 2:00 p.m. The parties are

                                  14   DIRECTED to meet and confer and submit a joint case management statement by March 10,

                                  15   2020. The joint statement should include a proposed schedule through trial.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 2/24/2020

                                  18                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  19                                                      United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          25
